Title: To Thomas Jefferson from James Madison, 17 February 1784
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Orange Feby 17th. 1784.
        
        I wrote to you a few days ago by the post acknowledging your favor of the 10th. of Decr. Mr. Maury has since afforded me an opportunity which I cannot omit to acknowledge that of the first of Jany. which has just come to hand, and to express the concern I feel at the account it gives of your ill health. I hope earnestly that this will find it in a better state and that I may soon receive a confirmation of such a favorable change. Your explanation of Buffon’s hypothesis has rectified my misconception of it, and I forbear as I ought perhaps formerly to have done making any further remarks on it, at least till I have seen the work itself. I forgot to mention to you in my last that I had received a letter from Mazzei dated at Richmond, apprising me of a proposed visit to Orange from whence he meant to proceed to Annapolis. As I wish in a little time to make an effort to import some law-books, and shall probably hereafter extend the plan to other books, particularly from France, I must beg the favor of you to obtain the name and address of a fit Bookseller both in London and Paris if the means of such information should at any time fall in your way. I have committed to Mr. Maury’s care another letter to my worthy friend Mrs. House, which in case he should not proceed to Philada. he will put into your hand.
        I am my dear Sir with the sincerest wishes for the reestablishment of your health and every other happiness, your Obt. friend & servant,
        
          J. Madison Jr.
        
      